                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF CALIFORNIA

SYLVESTER GRIFFIN,
                                                            No. 2:16-cv-01835-JKS
                       Petitioner,
                                                                   ORDER
                     vs.                                 [Re: Motion at Docket No. 30]

DEBBIE ASUNICON,

                       Respondent.


       This Court denied Sylvester Griffin, a California state prisoner now represented by

counsel, habeas relief and a certificate of appealability on April 12, 2019. Docket Nos. 23, 24.

When Griffin first filed his habeas petition, this Court, through a previously-assigned Magistrate

Judge, appointed counsel for Griffin. Docket No. 6. After the Court denied Griffin’s petition,

appointed counsel filed on Griffin’s behalf a notice of appeal and moved for a certificate of

appealability in the Ninth Circuit Court of Appeals. Docket No. 25; Ninth Circuit Case No. 19-

15755. The Ninth Circuit denied the request for a certificate of appealability, finding that Griffin

failed to make a “substantial showing of the denial of a constitutional right.” Docket No. 29. At

Docket No. 30, appointed counsel now moves in this Court to withdraw as attorney of record in

Griffin’s case. Appointed counsel indicates that he does not believe that Griffin’s case meets the

criteria for filing a petition for review in the United States Supreme Court and wishes to

withdraw to allow Griffin to pursue his appeal options pro se, if he so chooses. Id. at 2.

       Although this Court initially appointed counsel for Mr. Griffin, the Ninth Circuit local

rules provide that, “[i]f counsel was appointed by the district court pursuant to 18 U.S.C. §

3006A and a notice of appeal has been filed, counsel’s appointment shall continue on appeal
unless and until counsel is relieved in accordance with” Circuit Rule 4-1. NINTH CIR. R. 4-1(a).

Circuit Rule 4-1(e) further provides that, “[u]nless counsel is relieved of his or her appointment

by this Court, counsel’s appointment continues through the resolution of certiorari proceedings

and includes providing representation when an opposing party files a petition for certiorari.”

NINTH CIR. R. 4-1(e) (emphasis added). It therefore appears that appointed counsel should make

his request to the Ninth Circuit Court of Appeals and follow the procedures for post appeal

proceedings enumerated in Ninth Circuit Rule 4-1(e).

       IT IS THEREFORE ORDERED THAT the Motion to Withdraw a Appointed Counsel

of Record at Docket No. 30 is DENIED. Counsel should pursue his request in the Ninth Circuit

Court of Appeals.

       Dated: March 18, 2020.
                                                                /s/James K. Singleton, Jr.
                                                                 JAMES K. SINGLETON, JR.
                                                              Senior United States District Judge




                                                 2
